Citation Nr: 1633676	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO. 07-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent disabling for bilateral hallux valgus with pes cavus (a bilateral foot disability) from October 1, 2005, to September 29, 2015, and in excess of 50 percent from September 30, 2015, forward.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 30, 2015.

3. Entitlement to a TDIU from September 30, 2015, forward.

4. Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code prior to September 30, 2015. 

5. Entitlement to DEA benefits from September 30, 2015, forward. 

6. Entitlement to a disability rating greater than 10 percent for peripheral neuropathy of the left foot. 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. In June 2016, the Veteran was informed that the Veterans Law Judge who conducted the July 2013 Board hearing had retired, and the Veteran, therefore, had a right to request an additional hearing before a different Veterans Law Judge. The Veteran responded indicating that he did not want an additional hearing. 

During the hearing, the Veteran was represented by attorney K.L. However, in February 2016, the Veteran appointed a new attorney as his representative, which the Board recognizes as the current representative based on the most recent VA Form 21-22a, Appointment of Individual as Claimant's Representative, of record. Subsequent to this appointment, the attorney has been provided an opportunity to submit additional argument in support of the appeal, which was submitted in May 2016. 

In April 2011 and March 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future review of the Veteran's case should consider the electronic record. 
 
Subsequent to the March 2014 Remand, service connection was separately granted in a February 2016 rating decision for peripheral neuropathy of the left foot, rated as 10 percent disabling, and as associated with the bilateral foot disability. In April 2016, the Veteran submitted a timely Notice of Disagreement with the initial rating assigned for the peripheral neuropathy disability, thus placing the matter under the Board's jurisdiction. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (2015) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).
 
The propriety of the initial disability rating of this disability is not ready for appellate review and will be remanded for due process. 

The issues of entitlement to service connection for a lumbar spine disability and an acquired psychiatric disability, both claimed as secondary to the bilateral foot disability, have been raised by the record in an August 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See also July 2013 Hearing Transcript. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a TDIU and DEA benefits prior to September 30, 2015, and the matter of an increased evaluation for peripheral neuropathy of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the appeal period from October 1, 2005, to September 29, 2015, the Veteran's bilateral foot disability has been manifested by bilateral pes cavus with a right-sided hammer toe deformity affecting all toes, definite tenderness over the metatarsal heads bilaterally, and a shortened plantar fascia bilaterally. 

2. For the appeal period from September 30, 2015, forward, the Veteran's bilateral foot disability has been manifested by bilateral pes cavus with a bilateral hammer toe deformity affecting all toes, definite tenderness over the metatarsal heads bilaterally, shortened plantar fascia bilaterally, all toes tending toward dorsiflexion, very painful callosities bilaterally, and marked contraction of the plantar fascia with a dropped forefoot bilaterally.

3. For the entire rating period on appeal, the Veteran presented with a left hallux valgus deformity status post bunionectomy and osteotomy, which was equivalent to resection to metatarsal head. 

4. For the appeal period from September 30, 2015, forward, the Veteran presented with a right hallux valgus deformity severe enough in nature as to be functionally equivalent to a great toe amputation. 

5. Effective September 30, 2015, the Veteran is service-connected for a bilateral foot disability, rated as 50 percent disabling; a left foot peripheral neuropathy, rated as 10 percent disabling; left hallux valgus, rated as 10 percent disabling; right hallux valgus, rated as 10 percent disabling; and a rib disability, rated as non-compensable. The combined disability rating of the Veteran's service-connected disabilities is 70 percent.

6. From September 30, 2015, forward, the competent and credible evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities. 

7. From September 30, 2015, forward, the Veteran's service-connected bilateral foot disability, including associated disabilities, is shown to be of such a nature or severity to prevent him from securing or following substantially gainful employment; and is permanent in nature, and reasonably certain to continue throughout his lifetime.


CONCLUSIONS OF LAW

1. For the appeal period from August 1, 2005, to September 29, 2015, the criteria for an increased disability rating in excess of 30 percent for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5278 (2015).

2. For the appeal period from September 30, 2015, forward, the criteria for an increased disability rating in excess of 50 percent for a bilateral foot disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5278 (2015).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for a separate 10 disability rating for left hallux valgus from August 1, 2005, forward, is met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5280 (2015).

4. Resolving all reasonable doubt in favor of the Veteran, the criteria for a separate 10 disability rating for right hallux valgus from September 30, 2015, forward, is met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.71a, Diagnostic Code 5280 (2015).

5. Resolving all reasonable doubt in favor of the Veteran, from September 30, 2015, forward, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2015).

6. Resolving all reasonable doubt in favor of the Veteran, from September 30, 2015, forward, basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is established. 38 U.S.C.A. §§ 3501, 5113 (West 2014); 38 C.F.R. § 3.807 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

The claims of entitlement to a TDIU and DEA benefits from September 30, 2015, forward, have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding claims for increased disability ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued notice letters to the Veteran in June 2006 and May 2008 that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA and private treatment records, records from the Social Security Administration (SSA), VA examination reports from October 2006, March 2012, and September 2015, and the Veteran's statements, including his testimony at the July 2013 Board hearing. 

The Veteran was afforded VA examinations in October 2006, March 2012, and September 2015 regarding the increased rating claim. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the bilateral foot disability. In addition, the VA examiner addressed all the relevant rating criteria for rating foot disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

Accordingly, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Regarding orthopedic disabilities, the United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Although pain may cause a functional loss, pain itself does not constitute functional loss. Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 


Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Bilateral Foot Disability

The Veteran contends that he has chronic pain in both feet that results in decreased mobility, decreased functional capacity, and decreased standing and walking tolerance. Accordingly, the Veteran contends that a higher disability rating is warranted.

The Veteran's bilateral foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5278, which provides disability ratings for acquired claw foot (or pes cavus) conditions. Under Diagnostic Code 5278, a non-compensable disability rating is assigned for slight claw foot, occurring either unilaterally or bilaterally. A 10 percent disability rating is assigned for unilateral or bilateral signs and symptoms of the great toe in a dorsiflexed position, some limitation of ankle dorsiflexion, and definite tenderness under the metatarsal heads. Signs and symptoms including all toes tending to a dorsiflexed position, a limitation of ankle dorsiflexion to a right angle (zero degrees), shortened plantar fascia, and marked tenderness under the metatarsal heads are assigned a 20 percent disability if they occur unilaterally, and a 30 percent disability rating if they occur bilaterally. Signs and symptoms including marked contraction of the plantar fascia with a dropped forefoot, a hammer toe deformity in all toes, very painful callosities, and marked varus deformity are assigned a 30 percent disability rating if they occur unilaterally, and a 50 percent disability rating if they occur bilaterally. A 50 percent disability rating is the maximum schedular rating available under Diagnostic Code 5278. 38 C.F.R. § 4.71a. Normal range of the motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. See 38 C.F.R. § 4.71a, Plate II. 

Effective October 6, 1977, service connection was granted separately for right and left hallux valgus for pes cavus. Effective August 19, 1993, the two disabilities were rated together as a single bilateral disability, rated as 30 percent disabling. From March 1, 2005, to September 30, 2005, the Veteran was assigned a temporary total disability rating based on the need for convalescence following surgical treatment. See 38 C.F.R. § 4.30. Effective October 1, 2005, the 30 percent disability rating was reinstated until September 30, 2015, when the disability rating was increased to 50 percent disabling, the maximal schedular disability rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5278. 

The Veteran initiated the instant claim for an increased disability rating in May 2006. As the relevant temporal focus on an increased rating claim includes up to one year prior to the date of claim, the relevant appeal period begins on October 1, 2005, the date following the cessation of the temporary total disability rating. See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

In a November 2005 statement, the Veteran reported constant bilateral foot pain resulting in difficulty walking. The Veteran also indicated that because the temporary total disability rating was not extended past October 1, 2005, he was forced to "try and return to work prematurely on a foot that is clearly not ready for that type of stress." 

In a May 2006 statement, the Veteran requested extraschedular consideration "based on the exception circumstances of not being able to return to work due to [his] service-connected disabilities getting worse ... [causing] a definitive marked interference with employment." 

A September 2006 VA treatment record reflects that the Veteran reported increased left foot pain after turning his foot following stepping in a hole in the ground. The Veteran reported currently working as a mechanic. Upon examination, the VA podiatrist noted an antalgic gait pattern and tenderness to palpation on the plantar aspects of the second, third, and fourth metatarsals. The VA podiatrist noted a bilateral hallux valgus deformity and hammer toes in the right second, third, and fourth digits. The VA podiatrist documented full muscular strength bilaterally and indicated that both feet with neurovascularly intact. 

Upon VA examination in October 2006, the Veteran reported constant, moderate pain in both feet. The Veteran reported being currently unemployed due to his back and feet conditions. The VA examiner noted an antalgic gait pattern and decreased muscular strength in the left foot. The VA examiner also noted normal pulses and normal reflexes. The VA examiner documented five and 10 degrees of dorsiflexion in the left and right foot, respectively. The VA examiner noted tenderness to palpation of the left fourth metatarsal and left plantar fascia. The VA examiner noted normal alignment of the Achilles tendon bilaterally and no evidence of callosities or abnormal weight bearing. The VA examiner noted significant pain, primarily in the left foot, with functional limitations of a standing and walking tolerance limited to no more than 10 to 15 minutes. Following examination, the VA examiner diagnosed: bilateral foot hallux valgus deformity; left plantar-flexed fourth metacarpophalangeal joint; hammer toe deformity in the right second, third, and fourth digits; hypertrophy of the right plantar fascia with a possible fibroma; and plantar fibroma in the left plantar fascia. 

A September 2007 private treatment record reflects that the Veteran presented with bilateral sharp foot pain, described as usually moderately painful, but sometimes severely painful. The private podiatrist noted a left hallux valgus, pain on palpation of the left fourth metatarsophalangeal joint and left plantar arch, decreased sensation bilaterally, and decreased muscular strength in the left foot. The private podiatrist opined that the Veteran demonstrated "severe deformities of both feet that would make it impossible to function in a normal capacity requiring stability on his feet or the need to bear [weight.] Further he has evidence of neuropathy with paresthesias also likely resulting in muscle weakness." The private podiatrist further opined that the Veteran "is unable to walk a distance or lift any substantive [weight] and would unlikely be able to return in previous employment capacity." 

In an October 2007 statement, A.M., friend and former co-worker of the Veteran, indicated that he personally observed the Veteran experiencing "difficulties balancing himself, walking straight, lifting objects over 15 [pounds] and [] being able to stand straight for time periods of 15-20 minutes maximum." A.M. further indicated that "since the surgery [in March 2005] his physical abilities have diminished even further. His condition[] worsened to the point where he had no balance of any kind, and kept stumbling over several time[s] nearly injuring him very seriously." 

In a May 2008 statement, C.R.M. indicated that since the May 2005 surgery, the Veteran experienced increased difficulty walking unassisted and maintaining his balance. See also May 2008 Statement from T.G.B.; June 2008 Statement from R.L.H.; September 2007 Statement from C.M.

VA treatment records dated in October 2008 reflect that the Veteran reported increased pain in his left foot resulting in increased difficulty walking. The VA podiatrist noted pain on palpation of the forefoot and first four metatarsals, and decreased sensation to pain in the left toes; the VA podiatrist noted no effusion, normal skin quality, normal pulses and vasculature, and normal muscle strength. The Veteran was given a CAM walker (a controlled ankle motion walking boot) for symptom control and to assist with pain-free ambulation. 

A November 2008 private examination report reflects that the Veteran reported chronic, constant, and sharp pain bilaterally, right worse than left, necessitating the use of assistive devices for ambulation. The private physician indicated that the Veteran was limited to walking less than two blocks, standing less than 30 minutes, stair negotiation of four steps, and lifting less than 15 to 20 pounds. Upon physical examination of the right foot, the private physician noted an increased plantar arch with several hammer toe deformities, tenderness and fibroid tissue along the plantar fascia, and a hallux valgus deformity. Upon physical examination of the left foot, the private physician noted multiple scars and tenderness along the plantar fascia. The private physician noted full range of motion in both ankles and in the right foot, but limited range of motion in the left foot. The private physician also noted an antalgic gait pattern, decreased sensation in the left foot, and muscle weakness globally in both lower extremities. 

In December 2008, SSA denied the Veteran's application for disability benefits. In its decision, SSA determined that the Veteran's bilateral foot disability "is not severe enough to keep [him] from working." The administrative law judge determined that the Veteran "may not be capable of doing heavy work; however, based the medical records, ... [he is] capable of performing work such as [he had] performed in the past as a dialysis technician." SSA affirmed its decision in a February 2009 reconsideration decision. 

In an April 2009 statement to SSA, the Veteran reported constant bilateral foot pain that spiked several times daily. The Veteran reported numbness and left calf atrophy resulting in decreased balance and decreased standing and walking tolerance. The Veteran reported disability due to back and shoulder conditions. In April 2010, SSA granted disability benefits as a result of the bilateral foot disability and a back condition. 

VA treatment records dated between January 2010 and July 2011 reflect that the Veteran suffered a series of accidental injuries to his feet. In January 2010, the Veteran was struck by a forklift in the left ankle. In December 2010, the Veteran slipped and fell on a tile in his apartment, resulting in an inversion sprain of the right ankle. In July 2011, the Veteran suffered a fracture to the fourth and fifth toes in his right foot when he knee buckled causing his foot to strike a piece of furniture. Following each injury, the Veteran reported increased symptoms that in most instances returned to baseline following treatment. 

Upon VA examination in March 2012, the Veteran reported the regular use of a cane. The VA examiner diagnosed metatarsalgia, right hammer toes (second through fifth), bilateral hallux valgus with mild to moderate symptoms status post left bunionectomy and osteotomy, bilateral hallux rigidus with mild to moderate symptoms, bilateral pes cavus, bilateral plantar fibromas, and acute right proximal phalanx fractures. Regarding the pes cavus, the VA examiner specifically noted all hammer toes on the right, definite tenderness bilaterally under the metatarsal heads, shortened plantar fascia bilaterally; the VA examiner noted no dorsiflexion or varus deformity, no non-union or malunion of the tarsal or metatarsal bones, Morton's neuroma, and no other foot injuries. The VA examiner further noted a bilateral weak foot resulting in weakness and limited motion of all toes, pain on palpation of bilateral plantar fascia with fibroma noted bilaterally, and calluses noted at the left metatarsal heads and right great toe. The VA examiner also noted the Veteran's scars were not painful or unstable. Following examination, the VA examiner opined that the Veteran's bilateral foot disability resulted in decreased standing and walking tolerance, and difficulty in stair negotiation. 

During the July 2013 Board hearing, the Veteran testified that he experienced constant pain, numbness, and tingling in both feet resulting in an antalgic gait and decreased standing and walking tolerance. The Veteran also testified that he experienced neurological damage, hammer toes, abnormal callouses in both feet. The Veteran further testified that he was forced to stop working due to the physical demands of his employment, which he was preventing from performing due to his bilateral foot disability. 

Upon VA examination in September 2015, the Veteran reported constant bilateral foot pain resulting in a standing and walking tolerance limited to 15 minutes. The Veteran also reported constant numbness and tingling bilaterally. The VA examiner noted flare-ups following prolonged weight bearing, resulting in increased pain and decreased endurance. The VA examiner diagnosed Morton's neuroma bilaterally, bilateral metatarsalgia, bilateral hammer toes in all toes, left hallux valgus with mild to moderate symptoms, right hallux valgus with severe symptoms, bilateral hallux rigidus with mild to moderate symptoms, bilateral pes cavus, and bilateral plantar fasciitis. Regarding the pes cavus, the VA examiner noted all toes tended toward dorsiflexion, hammer toe deformity in all toes bilaterally, definite tenderness under bilateral metatarsal heads, very painful callosities bilaterally, and marked contraction of the plantar fascia with dropped forefoot bilaterally. The VA examiner also noted some limitation of ankle dorsiflexion, specifically noted 15 degrees of dorsiflexion in the right foot and 10 degrees of dorsiflexion in the left foot. 

The preponderance of the evidence is against a finding of entitlement to an increased disability rating in excess of 30 percent prior to September 30, 2015, and in excess of 50 percent, from September 30, 2015, forward. As discussed above, the 50 percent disability rating is the highest schedular rating under Diagnostic Code 5278. 

In review of the evidence prior to September 30, 2015, the Veteran's bilateral foot disability has manifested in constant pain and weakness resulting in an antalgic gait pattern, decreased balance, decreased weight bearing tolerance, and decreased proficiency with stair negotiation. The Veteran's treating clinicians and VA examiners prior to September 30, 2015, have documented pain upon palpation, the presence of a left plantar fibroma, right hammer toes deformities, and callouses. 

With specific consideration of the criteria listed in the Rating Schedule, the March 2012 VA examiner noted a right-sided hammer toe deformity affecting all toes, definite tenderness over the metatarsal heads bilaterally, and a shortened plantar fascia bilaterally; the VA examiner specifically denied a dorsiflexion or varus foot deformity. The results of the March 2012 VA examination are consistent with the additional evidence prior to September 30, 2015, including VA and private treatment records, the October 2006 VA examination report, and the November 2008 private examination report. The evidence prior to September 30, 2015, demonstrates that the Veteran's bilateral foot disability is manifested by symptomatology that more closely approximate the criteria for a 30 percent disability rating under Diagnostic Code 5278. See 38 C.F.R. § 4.71a. 

In comparison, the results of the September 2015 VA examination reflect a more severe disability. Following this examination, the VA examiner noted a bilateral hammer toe deformity affecting all toes, definite tenderness over the metatarsal heads bilaterally, shortened plantar fascia bilaterally, all toes tending toward dorsiflexion, very painful callosities bilaterally, and marked contraction of the plantar fascia with a dropped forefoot bilaterally. The evidence from September 30, 2015, forward, demonstrates that the Veteran's bilateral foot disability is manifested by symptomatology that more closely approximate the criteria for a 50 percent disability rating under Diagnostic Code 5278. See 38 C.F.R. § 4.71a.

The Board has considered application of additional diagnostic codes that are raised by the evidence of record. Schafrath, 1 Vet. App. 589. In this regard, VA examiners and other clinicians have provided additional diagnoses with respect to the Veteran's bilateral foot disability. 

A disability rating under Diagnostic Codes 5276, 5283, and 5284 is not applicable. The Veteran's bilateral foot disability is currently rated under Diagnostic Code 5278, which contemplates a claw foot. There is no evidence that the Veteran has an acquired flatfoot posture, a posture directly opposite of a claw foot posture; therefore, a disability rating under Diagnostic Code 5276 is not for application. Likewise, these is no evidence of malunion or nonunion of the tarsal or metatarsal bones; therefore a disability rating under Diagnostic Code 5283 is not for application. Finally, the evidence establishes that the Veteran's bilateral foot disability is manifested by diagnoses specifically listed in the Rating Schedule; therefore, a disability rating under Diagnostic Code 5284, which contemplates "other" foot injuries, is not appropriate. See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) The Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where a veteran had diagnosed conditions of pes planus and hallux valgus, holding that where "a condition is listed in the schedule, rating by analogy is not appropriate. In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'" Id. citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis in original, internal quotation marks omitted). 

Separate disability ratings under Diagnostic Codes 5277, 5281, and 5282 are not permitted. Diagnostic Code 5277, which contemplates a weak foot, directs for provision of a disability rating under the diagnostic code for the underlying condition. Diagnostic Codes 5281 and 5282, which contemplate hallux rigidus and hammer toes respectively, specifically provide that disability ratings are to be provided in the absence of a claw foot.

A separate disability rating under Diagnostic code 5279 would constitute pyramiding. Diagnostic Code 5279 provides a 10 percent disability rating for metatarsalgia or Morton's disease. Metatarsalgia is defined as a cramping, burning pain below and between the metatarsal bones. Nix v. Brown, 4 Vet. App. 462, 464 (1993); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). Morton's disease, or Morton's neuralgia, is a form of metatarsalgia caused by compression of the digital plantar nerve by the metatarsal heads. See Dorland's Illustrated Medical Dictionary 1262 (32nd ed., 2012). The September 2015 VA examiner diagnosed Morton's neuroma and metatarsalgia bilaterally. The VA examiner noted thickening of the plantar fascia bilaterally with multiple neuromas of the arches and calluses under the metatarsal heads, and that the metatarsal heads were very tender to palpation. To the extent that the Veteran's metatarsalgia is manifested by pain, calluses, and tenderness to palpation, these symptoms are specifically contemplated by the rating criteria under Diagnostic Code 5278. Therefore, a separate disability rating under Diagnostic Code 5729 is not permitted. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.

Separate disability ratings under Diagnostic Code 5280, however, are appropriate. Diagnostic Code 5280 provides a 10 percent disability rating for a unilateral hallux valgus condition that is either status post resection of the metatarsal head or severe enough to be equivalent to an amputation of the great toe. The September 2015 VA examiner indicated that the Veteran had a bilateral hallux valgus condition. Regarding the left, the evidence establishes that the Veteran underwent bunionectomy and osteotomy in 2005, which was equivalent to resection of the metatarsal head. See March 2012 VA Examination Report, September 2015 VA Examination Report. Regarding the right, the September 2015 VA examiner indicated a severe deformity with a function equivalent to that of an amputation; however, the March 2012 VA examiner indicated only mild to moderate symptoms. 

Accordingly, the Veteran meets the criteria for a 10 percent disability rating for the left foot for the entire appeal period and for the right foot from September 30, 2015, forward. Moreover, separate disability ratings would not constitute pyramiding; while the Veteran's hallux valgus deformities cause similar symptomatology, they are distinct deformities from the Veteran's pes cavus deformities. Accordingly, separate 10 percent disability ratings for each foot are warranted under Diagnostic Code 5280.

The Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed. 38 C.F.R. § 4.68. The upper limit set by Diagnostic Codes 5166 and 5167, which contemplate amputation and loss of use of the foot, is 40 percent per foot. In consideration of the disability rating for bilateral pes cavus, the disability rating for left foot peripheral neuropathy, and the separate disability ratings for hallux valgus, the combined disability rating for each foot does not exceed 40 percent. 38 C.F.R. § 4.25. 

The evidence demonstrates that the Veteran regularly uses assistive devices. The use of an assistive device, such as a walking boot or cane, is not specifically listed in the rating criteria for evaluating lower extremity disabilities, including foot disabilities. However, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability. For instance, a walking boot is provided to support a foot that may be painful, atrophied, or deformed. Likewise, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance. The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202. The Board has fully considered the regular use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with his bilateral foot disability in the determination that an increased disability rating is not warranted.

The Veteran is competent to report observable symptoms, such as pain, weakness, and decreased weight bearing tolerance. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the bilateral foot disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for a bilateral foot disability for any period on appeal. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. However, resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports assignment of separate 10 percent disability ratings for bilateral hallux valgus.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. In this regard, the Veteran is service-connected for the bilateral foot disability, left foot peripheral neuropathy, bilateral hallux valgus, and a rib disability. 

The symptomatology and impairments caused by the Veteran's bilateral foot disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for orthopedic disabilities based on limitation of function, including due to pain and other orthopedic factors. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202. In this regard, the Veteran's bilateral foot disability is manifested by symptoms of pain, decreased mobility, decreased weight bearing tolerance, and use of assistive devices. See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5280. 

The Veteran has reported functional impairments such as decreased weight bearing tolerance and stair negotiation; however, such impairments are considered as part of the schedular rating criteria. The Veteran's reported use of an assistive device for locomotion, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, provides additional evidence to assist in determining the additional functional impairment caused by the bilateral foot disability, as allowed and instructed by DeLuca. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disability on appeal. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595. 

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). As such, and in the absence of exceptional factors associated with the Veteran's bilateral foot disability, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU from September 30, 2015, Forward

The Veteran's post-service employment history includes working as dialysis technician, paramedic, automobile mechanic, and inventory specialist at an automobile parts retail center. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16(a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. Id.

If a veteran does not meet the schedular requirements for consideration of entitlement to a TDIU, a TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disabilities have rendered the veteran unable to secure and follow substantially gainful employment. If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration. See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b). The Board is precluded from assigning TDIU on an extraschedular basis in the first instance. 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

However, the Director's extraschedular determination under 38 C.F.R. § 4.16(b) is not a medical opinion and is not controlling on the Board's disposition of a claim. Wages v. McDonald, 27 Vet. App. 233, 236 (2015). The Director's decision denying or awarding an extraschedular rating "is in essence the de facto decision of the agency of original jurisdiction and, as such, is not evidence. It is simply a decision that is adopted by the RO and reviewed de novo by the Board." Id. at 239; see also Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996); Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment. In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (including, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. See Moore, 21 Vet. App. at 218. Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib, 733 F.3d at 1354; 38 C.F.R. § 4.16(a); see also Floore, 26 Vet. App. at 381. 

As of September 30, 2015, the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU. The Veteran is service-connected for the bilateral foot disability, rated as 50 percent disabling; a left foot peripheral neuropathy, rated as 10 percent disabling; left hallux valgus, rated as 10 percent disabling; right hallux valgus, rated as 10 percent disabling; and a rib disability, rated as non-compensable. The combined disability rating of the Veteran's service-connected disabilities is 70 percent.

In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. 38 C.F.R. § 4.16(a). The Veteran's service-connected bilateral foot disability, left foot peripheral neuropathy, and bilateral hallux vagus all arise from the common etiology; therefore, these disabilities are considered one disability. The combined disability rating for these disabilities is 70 percent. 38 C.F.R. §§ 4.25, 4.26. Therefore, the Veteran has a single disability rated at least 60 percent disabling. 38 C.F.R. §§ 4.16(a), 4.25. Moreover, the combined disability rating is 70 percent with the bilateral foot disability rated as 50 percent disabling. Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling. 38 C.F.R. §§ 4.16(a), 4.25.

The evidence demonstrates that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected bilateral foot disability with associated left foot peripheral neuropathy and bilateral hallux valgus.

In 2004, the Veteran sought vocational rehabilitation and employment assistance services. In a March 2004 correspondence, a VA rehabilitation counselor indicated that the Veteran had a "serious employment handicap" and "the feasibility of [him] completing training and maintaining suitable, full time employment [was] questionable." This correspondence, however, did not mention the bilateral foot disability. Instead, the rehabilitation counselor identified past and current anti-social behaviors, body language, inconsistencies on the Veteran's resume, prior criminal accusations, and unrealistic vocational goals. 

In an April 2004 correspondence, the same rehabilitation counselor indicated that the Veteran's "disabilities make it unreasonable to expect that [he] could ... keep competitive employment." This correspondence, however, did not mention the bilateral foot disability. Instead, the rehabilitation counselor identified "unresolved anger issues and self[-]reported and observed anti[-]social behavior and inconsistencies in [his] personal and employment background."

Following examination in September 2007, a private podiatrist opined that the Veteran demonstrated "severe deformities of both feet that would make it impossible to function in a normal capacity requiring stability on his feet or the need to bear [weight.] Further he has evidence of neuropathy with paresthesias also likely resulting in muscle weakness." The private podiatrist further opined that the Veteran "is unable to walk a distance or lift any substantive [weight] and would unlikely be able to return in previous employment capacity." 

In an October 2007 statement, B.C., supervisor of the Veteran, indicated that "following foot surgery, [the Veteran] has physical limitations and is unable to perform the demanding, strenuous requirement of a Dialysis Technician. ... It is not possible for him to continue working in this physically demanding field." 

In an October 2007 statement, A.M., friend and former co-worker of the Veteran, indicated that he personally observed the Veteran experiencing "difficulties balancing himself, walking straight, lifting objects over 15 [pounds] and [] being able to stand straight for time periods of 15-20 minutes maximum." A.M. further indicated that "since the surgery [in March 2005] his physical abilities have diminished even further. His condition[] worsened to the point where he had no balance of any kind, and kept stumbling over several time[s] nearly injuring him very seriously." 

Following VA examination in March 2012, the VA examiner opined that the Veteran's bilateral foot disability resulted in limited standing and walking tolerance "such as might be required [with] physical employment. He might be able to perform clerical tasks such as would be required [with] sedentary employment." 

In an April 2010 decision, SSA determined that the Veteran had not engaged in substantial gainful activity since March 2005. SSA determined that the Veteran had severe functional impairments due to the bilateral foot disability, a low back condition, and osteoarthritis of the left hand. In making this determination, SSA found that the Veteran did not have the residual functional capacity to perform work at any exertional level due to his inability to maintain work activities on a regular and continuing basis for eight hours a day and five days a week because of chronic pain. SSA also determined that the Veteran was unable to perform any past relevant work and did not have any acquired job skills that would transfer to other occupations within his residual functional capacity. While VA is not bound by a determination made by SSA, such evidence is pertinent to the Veteran's claim. See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In October 2013, after reviewing the Veteran's claims file, a private vocational rehabilitation consultant opined that the Veteran is "considered to be vocationally disabled and has been unable to perform any type of substantial[ly] gainful occupation since March 1, 2005." The consultant noted the Veteran's employment history and medical records documenting functional impairments due to his bilateral foot disability. The consultant attributed the Veteran's unemployability to "what appears to be the permanency of [the Veteran's] functional difficulties and chronic service-connected bilateral foot pain and bilateral foot condition and his resultant inability to stand and/or walk for any substantial period of time and need for a cane to assist with ambulation." 

Following VA examination in September 2015, the VA examiner opined that the Veteran's peripheral neuropathy does not affect his ability to work. According to the February 2016 Supplemental Statement of the Case, the VA examiner made a similar opinion regarding the Veteran's bilateral foot disability: "The examiner further noted that [the] foot disability would not prohibit [the Veteran] from maintaining or obtaining gainful employment." However, review of the VA examination reports does not reflect an opinion regarding the effect of the bilateral foot disability upon employment. A review of the record does not reflect an addendum or supplemental opinion to the examination report. 

The evidence of record indicates that effective September 30, 2015, the Veteran meets the schedular criteria for consideration of a TDIU. The evidence also demonstrates that the Veteran's service-connected disabilities, primarily his bilateral foot disability, negatively affects his ability to perform occupations similar in nature to those for which the Veteran is qualified based upon his education and prior employment experience. While the September 2015 VA examiner opined that the Veteran's peripheral neuropathy alone did not affect his ability to work, the September 2007 private podiatrist, March 2012 VA examiner, and October 2013 vocational consultant all opined that the Veteran's bilateral foot disability would likely preclude the Veteran from performing physical employment. The Veteran's prior employment history has consisted primarily of physically-demanding jobs. The Veteran submitted lay statements in support of the appeal detailing the physical requirements of his prior jobs as well as lay statements from a former supervisor and former co-worker who indicated their observations regarding the Veteran's ability to perform those physical requirements. 

Considering the combined effect of the Veteran's service-connected disabilities, the Veteran's employment history, and his educational attainment, the Board finds that the evidence demonstrates that the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment. For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU from September 30, 2015, forward, is warranted.

Entitlement to DEA Benefits from September 30, 2015, forward

Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, may be paid to a child or surviving spouse of a veteran who meets certain basic eligibility requirements. Basic eligibility exists if a veteran: (1) was discharged from service under conditions other than dishonorable or died in service; and (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) died as a result of a service-connected disability; or (if a serviceperson) (5) is on active duty as a member of the Armed Forces and now is, and, for a period of more than 90 days, has been listed by the Secretary concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in line of duty by a foreign Government or power. 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807.

As pertinent to this appeal, basic eligibility for DEA benefits exists if the Veteran has a service-connected total disability that is permanent in nature. 38 U.S.C.A. 
§§ 3500, 3501. A total disability may be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the Rating Schedule, or if a veteran is unemployable due to his service-connected disabilities. 38 C.F.R. 
§§ 3.340, 3.341.

As adjudicated above, effective September 30, 2015, a TDIU has been awarded because the Veteran is unable to secure or follow gainful employment as a result of his service-connected bilateral foot disability with left foot peripheral neuropathy. Based on a comprehensive review of the evidence as discussed above, the Board reasonably infers that that the bilateral foot disability with peripheral neuropathy and bilateral hallux valgus is permanent in nature and is reasonably certain to continue throughout his lifetime. For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran meets the basic eligibility requirements for DEA benefits. Accordingly, the Board finds that eligibility for DEA benefits from September 30, 2015, forward, is warranted.


ORDER

Entitlement to an increased disability rating in excess of 30 percent from October 1, 2005, to September 29, 2015, and in excess of 50 percent from September 30, 2015, forward, for a bilateral foot disability is denied. 

Entitlement to a separate 10 percent disability rating for left hallux valgus from October 1, 2005, forward, is granted. 

Entitlement to a separate 10 percent disability rating for right hallux valgus from September 30, 2015, forward, is granted. 

Entitlement to a TDIU from September 30, 2015, forward, is granted. 

Entitlement to basic eligibility for DEA benefits from September 30, 2015, forward, is granted. 


REMAND

Prior to September 30, 2015, the Veteran's combined disability rating does not meet the schedular requirements for consideration of entitlement to a TDIU. The Board is precluded from assigning a TDIU on an extraschedular basis in the first instance. As there is evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, the Board must refer this case to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis. 

Accordingly, the case is REMANDED for the following actions:

1. After determining whether any additional evidentiary development is necessary and accomplishing such, the RO should issue to the appellant a Statement of the Case which addresses the appellant's increased rating for peripheral neuropathy of the left foot. The RO should furnish the appellant with appropriate notice as to the appeal process. Following issuance of the Statement of the Case, the RO should conduct any further appellate proceedings as are established by relevant statute, regulation and precedent.

2. Refer the issue of entitlement to a TDIU prior to September 30, 2015, on an extraschedular basis to the VA Director of the Compensation Service for adjudication. The Director is requested to provide adequate reasons and bases for any decision, to include discussion of whether the Veteran meets the requirements for assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

3. Then, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


